DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/16/2022 was considered by the examiner.
Claim Objections
Claims 2 and 5 are objected to for the following minor informalities.  Appropriate correction is required.
Claim 2. The pump of claim 1, wherein the length of each of the plurality of baffles is sequentially increased in a direction in which the fluid introduced into the suction nozzle flows.
Claim 5. The pump of claim 1, wherein in each of the plurality of baffles, a virtual line extending from one end portion, disposed close to the center of the housing, is formed to face the communication hole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear in that as written “the plurality of baffles” collectively form a single “surface”.  It is unclear how this is possible.  Applicant is advised that if “each of” were inserted before “the plurality of baffles” then this rejection would be withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotert EP 1249615.
Regarding claim 1, Rotert discloses a pump comprising: 
a housing (10) which forms a suction chamber (Fig. 2) and a discharge chamber therein (Fig. 2); 
a suction nozzle (at E) which is disposed in one side of the housing, and communicates with the suction chamber (Fig. 2); 
a discharge nozzle (at A) which is disposed in the other side of the housing, and communicates with the discharge chamber (Fig. 2); 
a partition wall (Fig. 2) which partitions the suction chamber and the discharge chamber (Fig. 2), and has a communication hole (Fig. 2), which communicates the suction chamber and the discharge chamber, that is formed at a central portion (Fig. 2); and 

    PNG
    media_image1.png
    764
    624
    media_image1.png
    Greyscale
a plurality of baffles (20) which are disposed inside the suction chamber, and guide fluid introduced through the suction nozzle to the communication hole (Fig. 2), wherein the plurality of baffles have different lengths ([0016]) and are separated apart from each other in a circumferential direction in an upper side of the partition wall (Fig. 2).
Regarding claim 5, Rotert further discloses that in each of the plurality of baffles, a virtual line extending from one end portion disposed close to the center of the housing is formed to face the communication hole (Fig. 2 above and Fig. 3 below).

    PNG
    media_image2.png
    753
    724
    media_image2.png
    Greyscale

Regarding claim 6, Rotert further discloses that the housing (10) comprises: an upper housing (axial portion) forming the suction chamber (Fig. 2); and a lower housing (radial portion) forming the discharge chamber (Fig. 2), wherein the partition wall is formed between the upper housing and the lower housing to partition the suction chamber and the discharge chamber (Fig. 2).
Regarding claim 7, Rotert further discloses that the upper housing (axial portion) comprises: a circumferential surface (inner surface of 10 curving about the shaft 13) that has the same radius (circle shaped housing implied by 20 in Fig. 3) and extends in a vertical direction (axial direction = vertical); and an upper surface (Fig. 2) that covers an upper side of the circumferential surface; wherein the suction nozzle (at E) is disposed in one side of the circumferential surface (Fig. 2).
Regarding claim 8, Rotert further discloses that the plurality of baffles (20) are extended upward (axially) from the partition wall to an upper surface of the upper housing (Fig. 2).
Regarding claim 9, Rotert further teaches that the plurality of baffles comprise: 
a first baffle (21.1, Fig. 3) which is disposed in an upper side of the partition wall (Fig. 2), has a certain length, and extends radially outwardly (Fig. 3); 
a second baffle (21.3, Fig. 3) which is disposed in the upper side of the partition wall (Fig. 2), has a length longer than that of the first baffle (Fig. 3), and extends radially outwardly (Fig. 3); and 
at least one third baffle (21.2) which is disposed in the upper side of the partition wall (Fig. 2), has a length longer than that of the first baffle (21.1) and shorter than that of the second baffle (21.3), and extends radially outwardly (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rotert EP 1249615 in view of Dean US 20060130661.
Regarding claim 10, Rotert further discloses that an outer end of the second baffle (21.3) is disposed in contact with a circumferential surface of the upper housing (Fig. 2).
Regarding claim 13, Rotert further discloses that the suction nozzle is extended in a direction (with arrows E) opposite to a direction (from partition wall and extending toward the suction nozzle) in which the first baffle is disposed (Fig. 2).
Regarding claim 15, Rotert further discloses that the plurality of baffles comprises a plurality of third baffles (21.2 and 180 deg from 21.2) having a length longer than that of the first baffle (21.1) and shorter than that of the second baffle (21.3).  However, it does not teach that each of the plurality of third baffles has different length. 
Unless Applicant can show that the different lengths of the third baffles is critical it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the length of the third baffles as taught by Rotert, by using different lengths as claimed, in order to further optimize against oscillations caused by resonant frequencies (Rotert, [0016]) by routine experimentation.
Regarding claim 17, Rotert does not teach that the partition wall has a shape which is inclined in a suction chamber direction as it progresses from an outer end in contact with the housing toward one end in which the communication hole is formed.  
It has been held, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  
Since applicant has not disclosed that having an that inclines radially inward solves any stated problem or is for any particular purpose and it appears that partition wall of Rotert would perform equally well being configured with an incline as it progresses radially inward as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the partitions shape as taught by Rotert by utilizing an incline as claimed for the purpose of merely further accelerating the flow through the vanes (see Rotert Fig. 3 where flow). See MPEP 2144.04 (IV)(B).
Regarding claim 18, Rotert further discloses a border (at union between housing and partition wall) which extends in a direction (axial direction, i.e. thickness of partition wall) in which the communication hole is formed from an outer end in contact with a circumferential surface of the housing (Fig. 2); and a discharge guider (partition wall’s centrally located portion that curves into impeller 12) which is bent in a direction of the discharge chamber (Fig. 2).  
However, it does not teach that the partition wall comprises an incline which is formed from the border toward the communication hole and inclined toward the suction chamber.  For the reasons discussed above in claim 17, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify the partitions shape as taught by Rotert by utilizing an incline as claimed for the purpose of merely further accelerating the flow through the vanes (see Rotert Fig. 3 where flow) . See MPEP 2144.04 (IV)(B).
Regarding claim 19, Rotert further discloses that the first baffle (21.1) is disposed in an upper side of the incline (Fig. 3, it being radially closer to the center), and the second baffle (21.3) and the third baffle (21.2) are disposed throughout the border from the incline (Fig. 3, they being radially closer to the housing).
Allowable Subject Matter
Claims 2, 4, 11, 12, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable in that fluid is introduced axially and Rotert does not teach that the baffles increase in length in the axial direction.  Even if the claim were to be interpreted to allow for radial flow, and Rotert teaches the increasing length in the radial direction, Rotert does not disclose if the flow is clockwise or counterclockwise.  Finally, if Rotert were to be modified so as to have the fluid introduced tangentially, as shown in Dean, further modifications would have to be made to the shape of the impeller 11.  The snowballing of modifications that would have to be made is indicative of non-obviousness.  Thus, it would not be obvious, without improper hindsight, to meet the limitations of claim 2. 
Claim 4 is allowable for the teaching that the radially inward end of each of the plurality of baffles “is equally separated apart from the center of the housing in a radial direction.”  Fig. 3 shows that Rotert does not teach this limitation.  Having been optimized for the reduction of resonant frequencies it would not have been obvious to relocate the baffles to meet this claim limitation without improper hindsight.
Claim 11, Rotert further discloses that in a portion (inlet portion) where the suction nozzle (at E) and the housing (10) are connected, a suction nozzle communication hole (Fig. 2) for communicating a suction passage (Fig. 2) formed inside the suction nozzle (at E) and the suction chamber is formed (Fig. 2).  However, none of the first baffle (21.1) and the second baffle (21.3) are disposed adjacent to the suction nozzle communication hole because the guide wheel (20) and baffles (21.n) are separated from the suction nozzle communication hole by the first rotor (11).  To remove the rotor would negate Rotert’s purpose of preventing occurrence of self-excited combustion chamber oscillations ([0004-5]).  Thus, it would not have been obvious to remove the first rotor so as to have a single stage radial pump.
Claims 12 and 14 are allowable for their dependence from claim 11.
Claim 16 is allowable for the same reasons as claim 2 above.  

Claim  3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

    PNG
    media_image3.png
    734
    714
    media_image3.png
    Greyscale
Claim 3, Rotert discloses that the plurality of baffles forms a convex curved surface.  However, it does not teach that the convex curved surface is “in the direction in which the fluid … flows.  The direction in which fluid flows is radially inward toward the center.  Figure 3 shows that the convex curved surface extends radially outward.  This is opposite from the claimed limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745